COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00558-CR


MUQTASID A. QADIR                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                    ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      Appellant Muqtasid A. Qadir attempts to appeal from a denial of his “Third,

or Successive Motion for DNA Testing,” which he filed in the trial court on

September 24, 2012.

      On November 28, 2012, the district clerk’s office informed this court that

although the trial court had received the motion, it had taken no action, and there

was no written order. Therefore, on November 30, 2012, we sent Qadir a letter


      1
       See Tex. R. App. P. 47.4.
stating our concern that we lacked jurisdiction over the appeal because the trial

court had not entered any appealable orders. See McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.). We instructed Qadir or any

party desiring to continue the appeal to file a response by December 10, 2012,

showing grounds for continuing the appeal or the appeal would be dismissed.

See Tex. R. App. P. 44.3.

       On December 10, 2012, Qadir filed a letter that does not show grounds for

continuing the appeal. Therefore, we dismiss the appeal. See Tex. R. App. P.

43.2(f).



                                                 PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 4, 2013




                                       2